Order entered September 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01103-CV

                                   NEIL NOBLE, Appellant

                                               V.

                                 CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02526-D

                                           ORDER
       The Court has received appellant’s submission of the transcript from the August 12,

2013. The Court DENIES appellant’s request that we treat this submission as the reporter’s

record in this case. The reporter’s record is due by October 13, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE